COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Joseph Michael Nevedomsky v. The State of Texas

Appellate case number:    01-12-00105-CR

Trial court case number: 1747280

Trial court:              County Criminal Court at Law No. 10 of Harris County

Date motion filed:        March 6, 2013

Party filing motion:      Joseph Michael Nevedomsky

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Rebeca Huddle                                                _
                        Acting Individually       Acting for the Court

Panel consists of: Justices Keyes, Sharp, and Huddle


Date: April 18, 2013